         Case 2:20-cv-00208-JCZ Document 16 Filed 09/02/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  DARRELL M. SMITH                                          CIVIL ACTION


  VERSUS                                                    NO: 20-208


  C.B.M. CATERING CO., ET AL.                               SECTION: "A" (4)


                                        ORDER

       The Court, having considered the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of the Plaintiff to

file an objection to the Magistrate Judge's Report and Recommendation, hereby approves

the Report and Recommendation of United States Magistrate Judge and adopts it as its

opinion in this matter.

       Accordingly;

       IT IS ORDERED that Darrell M. Smith’s § 1983 claims against the defendants are

DISMISSED WITH PREJUDICE as frivolous and otherwise for failure to state a claim for

which relief can be granted under 28 U.S.C. § 1915, § 1915A and 42 U.S.C. § 1997e.

       IT IS FURTHER ORDERED that the Defendants C.B.M.’s and Ms. Tee’s Rule 12

Motions (R. Doc. 12) are DISMISSED AS MOOT.

       September 1, 2020

                                  _______________________________
                                           JAY C. ZAINEY
                                    UNITED STATES DISTRICT JUDGE
